﻿Please allow me at the outset,
Sir, to express my sincere congratulations on your election
as President of the General Assembly at its fifty-second
session. The expectations of this session are great and the
tasks demanding; however, your experience and political
wisdom are a guarantee that they will be fulfilled.
I would like to take this opportunity to thank His
Excellency for Razali Ismail, Ambassador of Malaysia, for
his energetic and successful presidency of the fifty-first
session.
Almost two years have passed since we, Heads of
State and Government of the United Nations Member
States, confirmed our commitment to the idea of reform
in this very Hall. This reform should contribute to the
accomplishment of the mission of the United Nations in
the current international situation as well as to greater
efficiency of the Organization. Today, we have before us
a comprehensive set of proposals by the Secretary-
General in “Renewing the United Nations: A Programme
for Reform” (A/51/950). This document proves that the
discussions held within the last two years, and the
experience gained in recent decades, have helped the new
Secretary-General to prepare, within a few months,
concrete proposals providing a basis for further decisions.
Slovenia joins those who have expressed their
appreciation to the Secretary-General for the impressive
work he has performed in the first months of his mandate.
This work has included concrete measures for the
functioning of the Secretariat and proposals for reform.
We are well aware, however, that the responsibility now
lies with us. We, the representatives of the Member States
and the peoples of the United Nations, are responsible for
decisions that will give impetus to the necessary reforms
and enable the Organization to deal with the tasks of the
coming century.
Our approach should not be based primarily on
calculations of what individual Member States might gain
from the reform. It should above all be based on an
assessment of how to reform the Organization so that it
will better serve all of us. This will be possible only if


the Organization becomes better able to fulfil its basic
tasks — the maintenance of international peace and security
and comprehensive economic and social development,
particularly in developing countries — and to ensure broad
respect for the promotion and protection of individual and
collective human rights.
Another important requirement for the success of this
reform programme is for the United Nations to take its
decisions promptly and on time. The past years have made
possible all-round discussion about reform. And now is the
time for decisions: Slovenia believes that major decisions
should be taken during the first part of the present session
of the General Assembly. The President of the General
Assembly will play a significant role with regard to those
decisions that cannot be postponed. We fully support and
encourage you, Sir, in your assumption of an active role
and in your determined management of the decision-making
process.
Slovenia supports the proposals contained in the
Secretary-General’s report on a programme for reform. This
project deserves all our attention and assistance. Its main
value is that it offers the possibility of concrete decisions
while remaining open to new ideas and proposals.
The proposals for promoting sustainable development,
defined as a priority task by the Secretary-General himself,
deserve careful examination. The impression is that these
proposals are headed in the right direction, although clearer
answers to questions on development financing will be
required. The “development dividend” created by the
streamlining of the Secretariat will not be able to provide
all the answers we need. Concrete proposals will be needed
to define more accurately the tasks of the proposed office
for development financing, which would encourage
innovative means of mobilizing new financial resources for
development.
Slovenia agrees with the suggestion of the Secretary-
General that human rights should be integrated into all
principal activities of the United Nations, such as peace and
security, economic and social affairs, development
cooperation and humanitarian affairs. This approach
promises a significant improvement in the activities of the
United Nations in these areas. It would also lead to
increasingly comprehensive United Nations activities in the
field of human rights.
Respect for human rights is achieved not only through
the functioning of instruments to monitor compliance with
international treaties but also through political, social and
economic measures that allow human rights to become an
integral part of social development and a part of the
everyday life of each individual. Observance of human
rights must be closely linked with the promotion of social
progress and the eradication of poverty in order to secure
human dignity, essential social security and development.
Furthermore, this would substantially contribute to the
elimination of political tensions and of the root causes of
threats to international peace. Should the United Nations
fail to ensure respect for human dignity and the protection
of human rights, its basic mission will not be fulfilled.
The new High Commissioner for Human Rights will
certainly assume an important role in the search for
solutions to salient issues. We note with pleasure that it
is Mrs. Mary Robinson, until recently the President of
Ireland, who has been appointed to this post. Mrs.
Robinson has already won worldwide recognition, and we
wish her every success and look forward to her proposals
for improvements in the field of human rights.
Reform of the Security Council constitutes an
important part of the reform of the United Nations. The
period following the end of the cold war only reconfirms
the importance of the effective functioning of the
mechanisms of collective security. However, it also calls
for changes in the composition of the Security Council
and for the improvement of its working methods.
Slovenia is committed to a reasonable and balanced
increase in the number of permanent and non-permanent
members of the Security Council, to a restriction on the
use of the veto and to greater transparency in the
functioning of the Council. It is our hope that the
discussions on Security Council reform, which have been
going on for several years now, will lead to appropriate
decisions that have the genuine support of the
membership of the United Nations.
Slovenia also endorses the approach taken by the
Secretary-General in the field of disarmament.
Disarmament has been one of the priority goals of the
United Nations since its foundation. We have good reason
to be satisfied, since disarmament efforts have registered
considerable progress with respect to weapons of mass
destruction. The Chemical Weapons Convention, signed
four years ago, entered into force this year. We expect it
to be implemented effectively, although this will be
feasible only if the Convention is ratified by all the
remaining countries, particularly those disposing of large
stockpiles of chemical weapons or of resources for their
production.
2


The indefinite extension of the Treaty on the Non-
Proliferation of Nuclear Weapons and the conclusion of the
Comprehensive Nuclear-Test-Ban Treaty last year have
considerably reduced the dangers created by nuclear
weapons. But the time has come to take further steps. We
need to ensure universal adherence to the ban on nuclear
tests and to accelerate negotiations for the ban on the
production of fissile material for nuclear weapons.
Endeavours towards the reduction of nuclear-weapon
arsenals should be intensified in order to ensure their
gradual elimination.
I wish to place special emphasis on the importance of
the early adoption of the international convention on a
comprehensive ban on anti-personnel landmines and their
destruction. Slovenia has joined those countries that have
already renounced their use, transfer and production, and
has been participating actively in the Ottawa process since
its inception. Negotiations concerning these issues have just
been brought to a successful conclusion at the diplomatic
conference in Oslo. Early in December of this year,
Slovenia will join those who intend, in the presence of the
Secretary-General, to sign the Convention on the
Prohibition of the Use, Stockpiling, Production and Transfer
of Anti-Personnel Landmines and on Their Destruction.
Disarmament efforts constitute an important element
in the strengthening of international security. The formation
and implementation of the regional arms control and
disarmament regimes represent an effective mechanism in
strengthening security. The experience gained during the
Balkan crisis, which posed the most serious threat to peace
in Europe since the foundation of the United Nations,
strengthens our belief that lower armament thresholds
should be imposed. More weapons can only present greater
temptation and danger.
None of the endeavours aimed at modernizing the
Organization by providing relevant answers to global issues
will have any guarantee of success if the United Nations
proves unable to contribute to the solution of those crisis
situations that pose a threat to international peace and that
generate humanitarian problems. These situations are now
assuming larger dimensions than in any other period of
United Nations activity to date. The credibility of the
Organization and the functioning of its main bodies must be
repeatedly proven. Special importance in this respect must
be attached to the activities of the Security Council, which,
in accordance with the Charter, bears primary responsibility
for the maintenance of international peace and security.
Today, expectations regarding action by the Security
Council are more realistic than they were several years
ago. However, they are no less demanding. The Security
Council is taking an active part in issues concerning
international peace on the African continent. It has proved
its ability to apply a variety of the methods that are at its
disposal in accordance with the Charter. These include
preventive diplomacy, cooperation with the Organization
of African Unity, classic peacekeeping operations and the
use of measured and focused economic sanctions. The
appropriate choice of these methods has enabled the
Security Council to formulate relevant approaches to the
situations in Liberia, Angola and Burundi. As for some
other crisis areas, including the Republic of the Congo,
the most appropriate approach still remains to be found.
The Security Council is also participating in settling
issues which arise after the military conflicts. In Europe,
the situation in Bosnia and Herzegovina provides an
example of such involvement. Following the conclusion
of the Dayton agreement, which halted the war, the
situation in Bosnia and Herzegovina has stabilized to a
certain extent. Yet peace in Bosnia and Herzegovina is
still far from secure. The return of refugees is proceeding
slowly, is limited, and is facing hindrances. The
authorities in Bosnia and Herzegovina have not been
functioning as stipulated in the peace accord, and the
principal war-crime suspects have not yet been transferred
to stand trial at the International Tribunal for the former
Yugoslavia. The United Nations has been performing a
number of important tasks in Bosnia and Herzegovina,
particularly in the areas of humanitarian aid, unarmed
civil police activity and criminal prosecution. The scope
of the present engagement of the United Nations in
Bosnia and Herzegovina is, however, is in proportion with
the increased coordination of action taken in Bosnia and
Herzegovina by other international organizations. At the
same time, success in those fields falling within the
competence of the United Nations is of critical
importance for the establishment of lasting peace.
Let me take this opportunity to stress that the
inevitable starting point for solving the crisis in Bosnia
and Herzegovina is the precise identification of the nature
of that devastating war, which has not been completely
stopped. If there is a lack of willingness to identify the
reasons for and the nature of the war, and its aims and
protagonists, then the healing will inevitably be a lengthy
and expensive process, with many risks to human life and
property. One must even envisage the possibility that the
search for peace might prove unsuccessful.
3


The activities underway in Bosnia and Herzegovina
have assumed the character of a post-conflict action, but
their aim is also a preventive one. Experience gained in
recent years has shown that conflicts often re-emerge in the
absence of appropriate preventive action of a diplomatic,
economic or, if necessary, military character. The time to
withdraw the international forces from Bosnia and
Herzegovina will have to be considered very carefully.
Withdrawing too early could lead to a recurrence of the
initial situation of instability or of armed conflict.
An example of successful preventive action
representing an important lesson for the future has been
provided by the international operation in Albania this year.
Operation Alba was conducted on the initiative and under
the leadership of Italy, in agreement with the Albanian
Government and with the authorization of the Security
Council. That operation has shown how quick and
determined action taken by a group of countries in the
vicinity of the emerging crisis situation, and with the
authorization of the Security Council, can prevent armed
conflict and potential destabilization in the region. Slovenia
took part in that successful operation and is ready to
participate in other preventive actions, as well as in other
peacekeeping operations. That readiness has been confirmed
by the decision of the Security Council to include a
Slovenian contingent in the peacekeeping operation in
Cyprus.
The recent international action in Bosnia and
Herzegovina and Albania, as examples of regional crises,
demonstrates the importance of the participation of regional
organizations; such a role has been played by the
Organization for Security and Cooperation in Europe.
Slovenia’s readiness to contribute towards
implementing the objectives of the United Nations has also
been manifested by the candidature of Slovenia for a non-
permanent seat on the Security Council for the period 1998-
1999 in the elections to be held at the General Assembly in
a few weeks’ time. Slovenia has confirmed its role as a
State that has been successfully coping with the issues of
development and of good-neighbourly relations. Within the
scope of its possibilities, it has also been striving for long-
term stabilization of the situation in Bosnia and
Herzegovina and in the region at large. Through this action
and its other international activity, Slovenia has proved to
be a factor for peace and stability in Europe.
As a Member of the United Nations, Slovenia is
actively participating in the discussion on reform, including
the issue of reform of the Security Council. Our readiness
to contribute, in practice, to the work of the Security
Council has been manifested by our cooperation in the
peacekeeping operations in Albania and in Cyprus. And
last but certainly not least, Slovenia has been paying its
membership contributions to the regular budget and to the
peacekeeping budget in full and on time.
As a candidate for a non-permanent seat on the
Security Council, we undertake in the event of our
election to observe the principles of openness and
transparency of action, and will strive to strengthen the
ties between the Security Council and rest of the
membership of the United Nations.
May I in conclusion reiterate again the importance
of this session of the General Assembly and of the
decisions to be taken. We have arrived at a stage where
we may see the crystallization of solutions that will
prepare the United Nations to cope with the tasks of the
next century. It is our responsibility to formulate these
solutions in a sufficiently clear and comprehensive
manner, and in that way provide for the viable future of
our common Organization. I firmly believe that we, the
present generation, will be able to preserve the United
Nations as it was created by our forefathers in the
turbulent time at the end of the Second World War, as an
Organization committed to the principles of peace,
cooperation, development and respect for human dignity.





